Title: To Benjamin Franklin from Danniel Stuart, 18 October 1779
From: Stuart, Danniel
To: Franklin, Benjamin


Worthy sirDinan Prison 8ber 18th 1779
I beg leave to be troublesome in laying my case before & hope you will See me redressed. I am a native of Philladelphia & was taken prisoner by the English & was in prison there for two years & at the end of which I Contrived to Escape out of prison, & then entered in the french service on Board a privateer. I took the liberty of getting into a Boat at St. Malloes to go to granville in order to receive my Prize monny. I was taken up & clapt into a Black hole in that place, & kept me there for 20 days & then sent me to st. Malloes where I was kept in a Black hole for 80 days— living on Bread & Watter, I was Sent to this place last week & am now Confined with English prisoners. I Expect warthy Sir you will write to the Commissiarry of this place to order me my liberty that I may go on Board to Serve My own Country Tho’ I have been 6 months on Board a french Privateer called the America. She belongs to Munsieur morisot(?) in granvill, I never received a farthing for my service & I hope you may put me in the way of being payd, I am Sir your most obdt sert
Danniel Stuart
 
Addressed: A / Monsr / Monsieur Le Docteur / franklin envoy des / Etat unis de l’amerique / à Paris
Notation: Danl. Stuart 18 Oct 79
